Memorandum: Supreme Court properly dismissed the petition for writ of habeas corpus. The contentions petitioner now raises have been considered and rejected on direct appeal (see, People v McDuffy, 38 AD2d 836, affd 31 NY2d 715), or on other motions, actions and proceedings that petitioner has initiated (see, People ex rel. Keitt v McMann, 18 NY2d 257, 262; People ex rel. Goss v Smith, 69 NY2d 727, affg 116 AD2d 968; Matter of Tullís v Kelly, 154 AD2d 926; Matter of Williams v Henderson, 124 AD2d 994, lv denied 69 NY2d 605; see also, CPLR 7003 [b]). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — Article 78.) Present — Denman, P. J., Green, Pine, Lawton and Doerr, JJ.